Case: 10-60613 Document: 00511497356 Page: 1 Date Filed: 06/03/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 3, 2011
                                     No. 10-60613
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

ROTIMI DEJI ADETUNJI, also known as Paul Derek Collins,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A078 543 636


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Rotimi Deji Adetunji appeals the denial of his requests for waivers of
removability made pursuant to 8 U.S.C. §§ 1182(h) and 1227(a)(1)(H). The
immigration judge (IJ) determined that Adetunji did not provide credible
testimony and declined to exercise his discretion to grant the requested relief
after concluding that the negative factors outweighed the positive factors. The
Board of Immigration Appeals (BIA) concurred in the findings of the IJ.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60613 Document: 00511497356 Page: 2 Date Filed: 06/03/2011

                                  No. 10-60613

      This court reviews the decision of the BIA, as well as the decision of the IJ
to the extent that his decision influenced the BIA. Zhu v. Gonzales, 493 F.3d
588, 593-94 (5th Cir. 2007). To the extent that Adetunji challenges the IJ’s
credibility determination or his decision not to exercise his discretion in
awarding relief, we are without jurisdiction to hear his petition. See 8 U.S.C.
§ 1252(a)(2)(B)(i), (ii); Delgado-Reynua v. Gonzales, 450 F.3d 596, 599-600 (5th
Cir. 2006); Zhao v. Gonzales, 404 F.3d 295, 306 (5th Cir. 2005).
      Adetunji also argues that the denial of discretionary relief violated his due
process and equal protection rights. We retain jurisdiction to review legal
questions or constitutional claims. § 1252(a)(2)(D). Adetunji’s assertions that
the IJ’s weighing of the factors resulted in an unfair hearing and constituted a
denial of equal protection are in fact challenges to the agency’s discretionary
determination, which we may not review. See Hadwani v. Gonzales, 445 F.3d
798, 800-01 (5th Cir. 2006). In addition, Adetunji asserts that the IJ was biased
against him, which may rise to the level of a due process violation. Wang v.
Holder, 569 F.3d 531, 540 (5th Cir. 2009). However, his conclusional assertion
and his reliance solely upon the adverse ruling of the IJ is insufficient to
establish bias. Id. at 540-41. Accordingly, the petition is DISMISSED in part
for lack of jurisdiction and DENIED in part.




                                        2